Name: Commission Regulation (EEC) No 844/87 of 24 March 1987 introducing a countervailing charge on cucumbers originating in Spain (except in the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 3 . 87 Official Journal of the European Communities No L 81 /37 COMMISSION REGULATION (EEC) No 844/87 of 24 March 1987 introducing a countervailing charge on cucumbers originating in Spain (except in the Canary Islands) Whereas, pursuant to Article 136 (2) of the Act of Acces ­ sion of Spain and Portugal (*), the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before accession ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 643/87 (3), as last amended by Regulation (EEC) No 748/87 (4), intro ­ duced a countervailing charge on cucumbers originating in Spain (except in the Canary Islands) ; Whereas for cucumbers originating in Spain (except the Canary Islands) there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cucumbers originating in Spain (except in the Canary Islands) can be abolished ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 643/87 is hereby repealed . Article 2 This Regulation shall enter into force on 25 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 March 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 . 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. 46 . (J) OJ No L 61 , 4 . 3 . 1987, p. 23 . 4 OJ No L 75, 17 . 3 . 1987, p. 19 . 0 OJ No L 302, 15 . 11 . 1985, p. 9 .